Citation Nr: 1427884	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Propriety of the reduction in evaluation from 20 percent to 10 percent for residuals of a chronic right shoulder strain, effective December 12, 2011.

2.  Entitlement to service connection for left shoulder degenerative arthritis with internal derangement secondary to service-connected right shoulder strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from June 1964 to May 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from  October 2008 and February 2012 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In its October 2008 rating decision, the RO reopened but denied the Veteran's claim for service connection for left shoulder degenerative arthritis with internal derangement secondary to service-connected right shoulder strain.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is in the Veteran's file. 

In an October 2011 decision, the Board reopened the Veteran's left shoulder service connection claim; granted an increased, 20 percent rating for right shoulder strain; and found a TDIU claim was raised by the record; and remanded the claim for service connection for the left shoulder claim and TDIU for further development

In a February 2012 rating decision, the RO reduced the 20 percent rating assigned for the Veteran's right shoulder strain to 10 percent.  

In his October 2012 substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled February 2014 hearing, but cancelled the hearing and did not request a new hearing.  His hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  In October 2012 correspondence, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for TDIU.

2.  A left shoulder disability was not causally or etiologically related to any disease, injury, or incident during service and was not caused by or aggravated by the Veteran's service-connected right shoulder strain. 

3.  A February 2012 rating decision reduced the evaluation for the Veteran's service-connected residuals of a chronic right shoulder strain from 20 percent to 10 percent, effective December 12, 2011.

4.  The reduction of the disability rating for the Veteran's service-connected residuals of a chronic right shoulder strain from 20 percent to 10 percent, effective December 12, 2011, was proper.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for TDIU have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the reduction from 20 percent to 10 percent for residuals of a chronic right shoulder strain have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.3, 4.14 (2013).



3.  The criteria for establishing entitlement to service connection for left shoulder degenerative arthritis with internal derangement secondary to service-connected right shoulder strain have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claim

The Veteran has withdrawn the issue of entitlement to TDIU.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

II.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the secondary service connection claim for left shoulder degenerative arthritis with internal derangement, a letter of June 2008 letter did not alert the Veteran of the specific requirements for substantiating a claim for service connection on a secondary basis.  This error is harmless.  The Veteran has pursued his claim for many years and should be aware of the criteria necessary to establish service connection on a secondary basis.  The claim was subsequently readjudicated, most recently in a February 2012 supplemental statement of the case.  

Regarding the propriety of the reduction in evaluation for residuals of a chronic right shoulder strain, the notice requirements were not met; however, as discussed below, they are not for application in this case.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran stated that he was trying to receive disability benefits from the Social Security Administration.  However, in a June 2011 Memorandum, the RO indicated that that no Social Security disability benefit records could be found for the Veteran.  

VA examinations were conducted in July 2008 and December 2011.  The Veteran has not argued that the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

A.  Reduction of disability rating for residuals of a chronic right shoulder strain

When reduction in the evaluation of a service-connected disability is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

A Veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown , 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 598 (1991).  

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

In a June 2005 rating decision, the RO granted service connection for residuals of a chronic right shoulder strain and assigned a 10 percent evaluation.  In December 2007, the Veteran submitted a claim for an increased rating.  In an October 2011 decision, the Board granted a 20 percent rating for residuals of a chronic right shoulder strain, effective December 2007, the date of the claim for an increased rating.   

The Veteran underwent a VA joint examination in December 2011 for his service connection claim for his left shoulder.  Subsequently, in a February 2012 rating decision, the RO reduced the rating for residuals of a chronic right shoulder strain from 20 percent to 10 percent, effective December 12, 2011, based on the medical evidence found in the VA examination.

The Board's October 2011 decision granted a retroactive increase from 10 percent to 20 percent for the disability rating for residuals of a chronic right shoulder strain, effective November 2007.  This brought the combined rating for compensation to 80 percent from that date.

Because of an intervening, July 2010, 10 percent compensation award for tinnitus, which did not change the 80 percent combined rating, the effect of the decreased rating from 20 percent to 10 percent for residuals of a chronic right shoulder strain did not reduce the overall compensation from 80 percent when the February 2012 RO rating decision was issued.  Consequently, notice and a rating proposing the reduction setting forth all material facts and reasons were not required.

The next question is whether the RO's change to the Veteran's disability rating was proper based on the evidence of record.  

The Veteran's right shoulder disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5018 for hydrathrosis.  

Under DC 5018, hydrathrosis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5018 (2013).

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

Limitation of the shoulder and arm is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5200 - 5203.  The Veteran is right-handed; accordingly, his right shoulder is his major shoulder.

Under 38 C.F.R. § 4.71a, DC 5201, for limitation of motion of the arm, a  20 percent rating is assigned for limitation of motion at shoulder level on the major side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side. 

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  38 C.F.R. § 4.71a, Plate I.

In its October 2011 decision and remand the evidence showed that, at the February 2008 VA examination, the Veteran's right shoulder flexion was to 95 degrees, with pain starting at 90 degrees.  The Veteran's right shoulder abduction was to 60 degrees, with pain starting at 40 degrees.  The Board found that limitation of motion to shoulder level (90 degrees) warranted a 20 percent rating under DC 5201.  

Subsequently, at a December 2011 VA examination, the Veteran's right shoulder flexion was to 130 degrees, with objective evidence of pain starting at 100 degrees.  The Veteran's right shoulder abduction was to 110 degrees, with objective evidence of pain starting at 100 degrees.  Pain and less movement was found.  The Veteran's muscle strength was 5/5.  

In February 2012, the RO reduced the Veteran's right shoulder disability rating to 10 percent on the basis of the examination results.

The Board is sympathetic to the Veteran's situation and to his significant symptoms and the functional loss associated with his residuals of a chronic right shoulder strain, but the evidence of record shows an improvement in his right shoulder which precludes the continuation of a 20 percent rating.  

Significantly, notwithstanding the reduction of the rating for this disability, the overall compensation award, 80 percent, does not change.

The reduction from 20 percent to 10 percent for is proper.

B.  Service Connection 

The Veteran asserts that his left shoulder disability was caused or aggravated by his service-connected right shoulder disability because he overcompensates with his left shoulder on account of his right shoulder strain.

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

Arthritis is one of the "chronic diseases" listed at 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) are potentially applicable.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Service treatment records do not reflect any complaints, treatment, or diagnosis for left shoulder problems while in service.  Service treatment records note treatment for his right shoulder, but there is no mention of any type of left shoulder pain or symptomatology.  A May 1968 medical note shows that the Veteran was treated for right shoulder pain after a fall.  At the time of Veteran's discharge examination in May 1968, the clinical evaluation of his upper extremities was normal.  

Post service treatment records show that the Veteran was treated for stiffness in his arm, due to a fall into a hole in May 1978.  A September 1988 private treatment record shows that the Veteran reported being in a motor vehicle accident and was suffering from pain in his shoulders.  A private medical note dated February 1996 indicates that the Veteran was being treated for severe shoulder pain.  

A November 1999 VA treatment record shows that the Veteran complained of chronic bilateral shoulder pain which had been occurring since service.  An MRI taken in November 1999 shows a partial rotator cuff tear to the left shoulder.  A May 2003 VA treatment note shows that the Veteran complained of bilateral shoulder pain.  

The Veteran underwent a VA joint examination in July 2008.  The examiner noted that the Veteran was "unclear" as to the onset of his left shoulder pain.  The examiner stated that he "could not get him to tell me when his left shoulder began to have symptoms despite extensive explanation and questioning."  The Veteran noted that because of his right shoulder condition, he had to favor his left arm and shoulder.  He complained of pain with movement, reduced range of motion and flare-ups. 

Upon examination, the Veteran's flexion was 0 to 180 degrees, with pain beginning at 170 degrees.  Abduction was 0 to 180 degrees, with pain at 175 degrees.  X-rays were unremarkable.  The Veteran was diagnosed with internal derangement and degenerative arthritis of the left shoulder.  

The examiner opined that the left shoulder injury did not occur during service.  The examiner indicated that he had reviewed the claim file and found no medical evidence of a past left shoulder condition.  He noted that there was no mention of any left shoulder injury during service.  The examiner concluded that the left shoulder disability was not caused by or a result of the right shoulder disability.  
Significantly, the examiner noted that the Veteran performed manual labor on his farm and had fallen in 2007.  He stated it was "difficult to imagine that the veteran could do this level of physical activity with his left shoulder if he had significant injury to his left shoulder as a result of a service connected right shoulder injury."  The examiner concluded that, because of the timing of the claimed condition and the lack of severity of the claimed condition, the Veteran's left shoulder condition was not a result of the service-connected right shoulder strain.  

An April 2010 VA treatment note indicates that the Veteran complained of pain and stiffness and decreased range of motion in his left shoulder.  It was noted that the Veteran had been in a moving vehicle accident the month before.  

At his July 2010 hearing, the Veteran stated that when he hurt his right shoulder in service, he also hurt his left shoulder which lead to a tear in his shoulder.  He stated that he was favoring his right shoulder and in doing so, was using his left shoulder to take "up all the slack."

The Veteran underwent a VA joint examination in December 2011.  The examiner noted that a "Social and Industrial Survey" dated in 1989 showed that the Veteran had worked multiple jobs since discharge, all of which had involved manual labor with the use of both upper extremities.  The examiner also noted that the Veteran had been involved in multiple moving vehicle accidents.  The examiner noted an October 1999 X-ray which showed a "suggestion of old trauma in the region of the tuberosity of the humerus" and that the Veteran had intermittent complaints about his left shoulder since that time.  

Upon examination, the Veteran's flexion was to 165 degrees, with pain beginning at 120 degrees.  The Veteran's abduction was to 130 degrees, with pain beginning at 100 degrees.  Pain and less movement than normal was found.  

The examiner opined that the Veteran's left shoulder condition was neither caused or aggravated by the Veteran's right shoulder disability.  The examiner stated that, given the heavy labor and numerous injuries the Veteran has sustained, there was nothing of record to suggest that the Veteran's left shoulder had been aggravated beyond what would be expected.  She stated that the evidence did not establish a relationship between the right shoulder and left shoulder injuries and that the conditions were separate and distinct entities.  

The service treatment records do not show a left shoulder disability in service.  The medical evidence of record does not show that a left shoulder disability manifested within one year after service, nor does it suggest that the left shoulder disability is related to service.  Presumptive and direct service connection are not warranted and will not be further discussed.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

The Veteran's contention is that his left shoulder disability is secondary to his service-connected right shoulder disability.  

The VA examiners did not find that the Veteran's left shoulder disability was secondary to his service-connected right shoulder disability.  

In rendering the opinion, the December 2011 examiner considered the Veteran's reported history, the records in the claims file and the examination findings.  An adequate rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The December 2011 VA examiner's opinion is afforded significant  probative weight.   

The Veteran's lay statements and hearing testimony have been considered.  While he argues that his current left shoulder disability is due to compensation for his service-connected residuals of a chronic right shoulder strain, as a lay person, he is not shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the presence of pain is capable of lay observation, determining the diagnosis and etiology of such requires medical expertise.  Accordingly, the Veteran's lay opinion as to the diagnosis or etiology of his left shoulder disability is not competent medical evidence and is assigned no probative weight.

The preponderance of the evidence is against the claim for service connection for left shoulder degenerative arthritis with internal derangement secondary to service-connected right shoulder strain; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

The claim of entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed.

Restoration of a 20 percent rating for residuals of a chronic right shoulder strain is denied.

Entitlement to service connection for left shoulder degenerative arthritis with 
internal derangement secondary to service-connected right shoulder strain is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


